DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ryu et al., WO 2020/036277 A1 (US equivalent 2021/0200006 A1).
Claim 1 is anticipated by Ryu et al. figures 2-5 and accompanying text which discloses a display device comprising:
. a first substrate 100 comprising a first side surface
. a second substrate 300 comprising a second side surface 
. a sealing layer SL comprising a third side surface 
. a first recess defined recessed from each of the first side surface, the second side surface and the third side surface (see fig. 5)
. a first conductive pattern 130 in the first recess (see fig. 4)
. a first driver SFPC1/SDIC1/SPCB1, wherein, at the first recess, the first conductive pattern is exposed to outside the first substrate, the second substrate and the sealing layer, and the first driver is electrically connected to the first conductive pattern (see fig. 4).
Re claim 2, wherein the first recess is continuously defined recessed from each of the first side surface of the first substrate 100, the second side surface of the second substrate 200, and the third side surface of the sealing layer SL (see fig. 4).
Re claim 3, wherein the first substrate 100 further comprises a gate line SGL1, a data line SDL1 and a pixel SPX (see fig. 3) wherein the end of the gate line is electrically connected to the first conductive pattern at the first recess (see fig. 6, [0119]).
Re claim 4, wherein each of the first recess and the first conductive pattern continuously extends along a third direction crossing each of the first direction and the second direction (see fig. 4).
Re claim 5, wherein the end of the gate line defines a plurality of first protruding portions which are protruded along the first direction and arranged along the second direction and first grooves which are respectively defined between first protruding portions adjacent to each other along the second direction (see fig. 6, [0119]).
Re claim 6, wherein each of the first recess, the first conductive pattern and the gate line has a width extended along the second direction, and the width of the first recess and the width of the first conductive pattern are each greater than the width of the gate line (see figs 7-9, [0119]).
Re claim 7, wherein the first driver comprises a first circuit board SFPC1, a first driving chip SDIC1, a first pad connected to the first driving chip, the first circuit board faces each of the first side surface, the second side surface and the third side surface, and the first pad is electrically connected to the first conductive pattern, at the first recess (see fig. 4).
Re claim 8, further comprising a first anisotropic conductive film 400.
Re claim 9, wherein each of the first recess, the first conductive pattern and the first anisotropic conductive film has a width extended along the second direction and a length extended along a third direction crossing each of the first direction and the second direction, and the width and the length of the first anisotropic conductive film is respectively greater than the width and the length of each of the first recess and the first conductive pattern (see figs 7-9).
Re claims 10-16, wherein the first substrate further comprises a fourth side surface; the second substrate further comprises a fifth side surface coplanar with the fourth side surface; and the sealing layer further comprises a sixth side surface coplanar with the fifth side surface; further comprising: a second recess defined recessed from each of the fourth side surface, the fifth side surface and the sixth side surface; a second conductive pattern in the second recess; and a second driver facing each of the fourth side surface, the fifth side surface and the sixth side surface, wherein at the second recess: the second conductive pattern is exposed to outside the first substrate, the second substrate and the sealing layer, and the second driver is electrically connected to the second conductive pattern (see fig 6, e.g.,, side of another signal lines).
Re claims 17-20, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al., US 2018/0061367 A1, discloses a display driver 450 attached on sides of display panel 350 (see figs 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871